Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 11/11/2020, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date.

Status of Claims

4.	This action is in response to Applicant’s filing on 11/11/2020. Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, and 5-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Alalao et al., US 20200041994 A1, herein referred to as Alalao.

	Regarding claim 1, 
Alalao discloses the following:
receiving, by a computing system with one or more processors, a request for remote assistance from the autonomous vehicle (Paragraph 0189)
vehicle requests remote control
receiving, by the computing system, real-time video data from the autonomous vehicle (Paragraphs 0193 and 0238)
telemetry data can include image or video data regarding a current condition of the vehicle
receiving, by the computing system, real-time telemetry data from the autonomous vehicle (Paragraph 0193)
telemetry data can include data regarding a current condition of the vehicle
generating, by the computing system, a graphical overlay based, at least in part, on the telemetry data (Paragraphs 0176-0177)
generated GUI can include collected information which is telemetry data
displaying, by the computing system and in a remote assistance user interface, the real-time video data with the graphical overlay displayed such that it is visible over the real-time video data (Fig. 33, Paragraphs 0193 and 0237)
telemetry data can include current video and GUI can include video
displaying, by the computing system, one or more remote assistance options in the remote assistance user interface, each remote assistance option is associated with a specific user interface element (Paragraph 0264 and 0265)
user can input an operation for the vehicle to perform, input is done through the user interface
transmitting, by the computing system, instructions to perform one or more of the remote assistance options based on input from a remote assistance operator (Paragraph 0265 and see Abstract)
autonomous vehicle receives input and performs the operation

Regarding claim 2,
	Alalao discloses all the limitations of claim 1. Alalao further discloses the following:
synchronizing, by the computing system, the real-time video data with the real-time telemetry data (Paragraphs 0193, 0236, and 0238)
telemetry data can include current condition of vehicle
video data can be displayed real-time and is telemetry data since it is obtained by image/video sensors
GUI can also show a vehicle’s current position along with the real-time video data
Examiner notes that this could be considered a ‘synchronization’ since both are displaying data concerning a current time

Regarding claim 5,
	Alalao discloses all the limitations of claim 1. Alalao further discloses the following:
the telemetry data is generated by the autonomy system of the autonomous vehicle (Paragraph 0242)
vehicle telemetry data is obtained from vehicle

Regarding claim 6,
	Alalao discloses all the limitations of claim 5. Alalao further discloses the following:
the telemetry data includes one or more intended actions of the autonomous vehicle (Paragraph 0251)
telemetry data can include data about the current route

Regarding claim 7,
	Alalao discloses all the limitations of claim 6. Alalao further discloses the following:
the graphical overlay includes a graphical representation of one or more intended actions of the autonomous vehicle (Fig. 33, Paragraph 0237)
overlay can show anticipated path of vehicle on video

Regarding claim 8,
	Alalao discloses all the limitations of claim 5. Alalao further discloses the following:
the telemetry data includes one or more of: a classification for one or more objects in the real-time video data and a predicted measurement of at least one parameter associated with the real-time video data (Paragraphs 0193 and 0261)
objects detected by vehicle can be classified
telemetry data can include current environmental conditions
examiner notes that environmental conditions can be objects, etc.

Regarding claim 9,
	Alalao discloses all the limitations of claim 8. Alalao further discloses the following:
the graphical overlay includes a graphical representation of one or more of: the classification for one or more objects in the real-time video data and the predicted measurement of at least one parameter associated with the real-time video data (Fig. 33, Paragraph 0237)
overlay can be used to identify objects, etc.

Regarding claim 10,
	Alalao discloses all the limitations of claim 8. Alalao further discloses the following:
the remote assistance request includes data describing a particular problem and the graphical overlay includes a graphical element that highlights the particular problem (Paragraphs 0189, 0192, and 0204)
request from vehicle for remote control includes data indicating the location of an obstruction
obstruction is presented visually to user using GUI

Regarding claim 11,
	Alalao discloses all the limitations of claim 1. Alalao further discloses the following:
the graphical overlay includes a plurality of graphical interface elements that can be superimposed over the real-time video data in the remote assistance user interface (Paragraph 0237)
video can have graphical overlay that can include a current or anticipated path, as well as vehicles, types of objects, etc.

Regarding claim 12,
	Alalao discloses all the limitations of claim 11. Alalao further discloses the following:
receiving, by the computing device, input from a remote assistance operator on a user interface element (Paragraph 0212)
user can input a path for autonomous vehicle to navigate
in response to receiving input from the remote assistance operator on the user interface element, removing, by the computing system, one or more graphical interface elements from the graphical display (Paragraph 0213)
the user inputted path can be modified before sending to the vehicle
examiner notes that a modified path would remove the original path displayed
examiner also notes that any remote assistance input is based on the environment (local) and would obviously be changed given a new environment (current location and location multiple blocks away would require different remote assistance options)

Regarding claim 13,
	Alalao discloses all the limitations of claim 1. Alalao further discloses the following:
each remote assistance option has associated telemetry data included in the real-time telemetry data (Fig. 33, Paragraphs 0177, 0193, and 0237)
GUI can include real-time video which is telemetry data
User can issue commands through GUI which includes telemetry data


Regarding claim 14,
	Alalao discloses all the limitations of claim 13. Alalao further discloses the following:
Receiving, by the remote computing system, user interaction from the remote assistance operator with a specific user interface element associated with a particular remote assistance option (Paragraph 0212)
user can input a path for autonomous vehicle to navigate
path defined by input is specific to obstacles, etc. present
In response to receiving user interaction from the remote assistance operator with a specific user interface element, displaying, by the computing system, additional graphical interface elements in the graphical overlay, the additional graphical interface elements being associated with the specific user interface element (Fig. 22, Paragraph 0213)
Once user inputs the path for the vehicle to navigate, the system may modify the path to account for safety etc.
Modified path is shown on GUI

Regarding claim 15,
	A portion of the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1. Alalao further discloses the following:
One or more processors (Fig. 3)
System includes processors
One or more non-transitory computer-readable media (Fig. 3)
System includes memory
Receiving a request for remote assistance from an autonomous vehicle, the autonomous vehicle having an associated geological position (Paragraph 0189 and 0230)
Request can be made for remote assistance
Map on GUI has vehicle’s current position
Accessing map data of the geological position associated with the autonomous vehicle (Paragraph 0230)
Map on GUI shows vehicle’s current position and surrounding environment
Presenting a remote assistance interface, the remote assistance interface including a real-time video display area and a map view area, the real-time display area displaying the real-time video data and the map view are displaying the map data associated with the autonomous vehicle (Fig. 28 and 33, Paragraphs 0230 and 0238)
GUI shows a map portion and a real-time video portion
Displaying, in a remote assistance user interface, the graphical overlay displayed such that it is visible over the map (Fig. 28)
GUI shows a real-time video over a map portion



Regarding claim 16,
	Alalao discloses all the limitations of claim 15. Alalao further discloses the following:
The map interface includes a motion plan for the autonomous vehicle (Paragraph 0220)
Map portion can display a current route or travel path

Regarding claim 17,
	Alalao discloses all the limitations of claim 15. Alalao further discloses the following:
The map data includes a plurality of predetermined stopping zones and the graphical overlay includes one or more selectable graphical elements displaying the position of one or more predetermined stopping zones (Paragraphs 0220 and 0265)
After user input, a destination point can be displayed
Current route is also displayed on map portion of interface
Examiner notes that routes will change if the destination changes
Detecting selection of a selectable graphic element displaying the location of a respective predetermined stopping zone, and updating the graphical overlay to display a path from the current position of the autonomous vehicle to the respective predetermined stopping zone (Paragraphs 0220 and 0265)
User can change the destination on the display
Current route is displayed on map portion of display

Regarding claim 18, the claim limitations are similar to those in claims 1, 2, and 5-15, and are rejected using the same rationale as seen above in claims 1, 2, 5-15.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 3, 4, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Alalao and in view of Whitaker et al., US 20110090399 A1, herein referred to as Whitaker.

	Regarding claim 3, Alalao discloses real-time video being received by the remote operator (Paragraphs 0193 and 0238), but fails to explicitly disclose the real-time video comprising a plurality of frames, each video frame in the plurality of video frames comprises timestamp data and the telemetry data is subdivided into a plurality of telemetry frames, each telemetry frame in the plurality of telemetry frame comprises telemetry data associated with a particular timestamp data. However, Whitaker discloses video frame data being associated with telemetry data in a given time period, as well as having timestamp data associated with both (Paragraphs 0043 and 0057). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Alalao to include associating real-time video frames with telemetry data from a given timestamp. The motivation to do so would be to ensure that the data the remote user is looking at is synchronized. This would prevent the remote user from performing actions or judgments based on data that might be old. For instance, if the real-time video is delayed by 1 second, then the actions the remote user might send to the vehicle could cause an accident since the data available is old and doesn’t represent a current environment.

	Regarding claim 4, Alalao in view of Whitaker discloses all the limitations of claim 3. Alalao further discloses overlaying a graphical interface over the real-time video (Paragraph 0237), but fails to explicitly disclose identifying, by the computing system, a telemetry frame such that the timestamp data associated with the telemetry frame is within a predetermined time of the timestamp data associated with the respective video frame and using, by the computing system, the identified telemetry frame to generate the graphical overlay to be displayed while the respective video frame is being displayed. However, the obviousness of associating real-time video frames and telemetry data is shown above in the rationale for claim 3. Furthermore, Whitaker discloses extrapolation/interpolation of the telemetry data to match up with a given timestamp of a video frame (Paragraph 0075). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Alalao to include associating video frames to telemetry data when both are within a predetermined time frame. The motivation to do so would be to ensure accurate association between the video frames and telemetry data when the frequency of uploading is different. For instance, if the telemetry data is uploaded at a slower frequency than the video data, then the telemetry data may not perfectly line up with the video data. By doing this, it would prevent the remote operator from seeing a live-video with outdated or delayed telemetry data.

	Regarding claims 19 and 20, the claim limitations are similar to those in claims 3 and 4 and are rejected using the same rationale as seen above in claims 3 and 4.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200081431 A1, by Weiss, is relevant to the current application because it discloses a remote, virtual control system for a vehicle. It also discloses video data and has a CNN to perform frame synthesis using the video data.
US 20200019185 A1, by Magzimof et al., is relevant to the current application because it discloses a remote support system for a vehicle using a display to assess the situation.
US 20150190925 A1, by Hoffman et al., is relevant to the current application because it discloses remote operation of a robot and further includes a display useable by the remote user that has a graphical overlay where control options may be selected. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664